DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams (US 4,739,809) which in figures 2 and 3 disclose the invention as claimed:
In re claim 1: A bag 10 capable of carrying lunch adapted to contain a pack of wet wipes, the bag 10 comprising:  5a main housing 10 forming an internal compartment 21; an access opening 24 for accessing the internal compartment 21; a cover face 22 for removably covering the access opening 24; a wipe compartment 110/112 formed on the main body 10, the wipe compartment 110/112 being adapted to receive the pack of wet wipes into a wipe receiving space defined between the wipe 10compartment 110/112 and the main body, the wipe compartment 110/112 including an insertion slot 111/113 adapted to allow the pack of wet wipes into the wipe receiving space; a wipe access opening 130/132 through the wipe compartment 110/112, the wipe access opening 130/132 being large enough to enable access to the wet wipes, but small enough to prevent the wet wipes from falling out of the wipe receiving space; and 15a cover flap 124/126 attached to the main housing and extending to cover the insertion slot 1/113

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Breyburg (US 2013/0119850) in view of Adams (US 4,739,809).
adapted to contain a pack of wet wipes, the lunch bag 100 comprising: a cuboid main housing (center main body) having a first face (portion of 180 that extends over the area of the compartment 110) and a second face (opposite side from 180 that extends over the area of the compartment 110) connected by a bottom face (bottom wall) opposite a top face 190, and two side faces (faces that have 505 attached), to form an internal compartment 110 within the cuboid main housing;  5an access opening 230 through the first face 180 for accessing the internal compartment 110; a cover face 195 for covering the access opening 230, the cover face 195 being removably attached to the cuboid main housing with a fastener (paragraph [0059]); a handle 500 attached to the top face 190 for carrying the lunch bag 100; a wipe compartment 135 formed on one of the two side faces of the cuboid main body (center main body that form 110), the 10wipe compartment 135 being adapted to receive the pack of wet wipes into a wipe receiving space 140 defined between the wipe compartment and the side face of the cuboid main body, the wipe compartment 135 including an insertion slot (opening slot portion of 140) adapted to allow the pack of wet wipes into the wipe receiving space 140; and a cover flap 130 attached to the cuboid main housing and extending to cover the insertion slot (opening slot portion of 140) (see figures 1A-2B of Breyburg).
Breyburg discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Adams:
a wipe access opening 130/132 through the wipe compartment 110/112, the wipe access opening 130/132 being large enough to enable access to the wet wipes, but 
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to Modify the bag of Breyburg with a wipe access opening as taught by Adams in order to provide a quick passage for wipes when using the bag (see figures 2 and 3 of Adams).
Breyburg further discloses:
In re claim 3: an pocket 150 capable of holding auto injector located on the second face of the lunch bag 100 and adapted to receive an auto injector, wherein the auto injector pocket 150 comprises a receiving space (inner space), an opening (sealable opening), and a closure mechanism (see paragraph [0057]).   
5In re claim 4:In re claim 4: the internal compartment is insulated (see paragraph [0009] of Breyburg). 
In re claim 5: the fastener is a zipper (see paragraph [0059] of Breyburg).   
In re claim 6: Breyburg discloses a lunch bag 100 adapted to contain a pack of wet wipes, the lunch bag 100 comprising: a cuboid main housing (center main body) having a first face (portion of 180 that extends over the area of the compartment 110) and a second face (opposite side from 180 that extends over the area of the compartment 110) connected by a bottom face (bottom wall) opposite a top face 190, and two side faces (faces that have 505 attached), to form an internal compartment 110 within the cuboid main housing;  5an access opening 230 through the first face 180 for accessing the internal compartment 110; a cover face 195 for covering the access opening 230, the cover face 195 being removably attached to the cuboid main housing with a fastener (paragraph [0059]); a handle 500 attached to the top face 190 for carrying the lunch bag 100; a wipe compartment 135 formed on one of the two side faces of the cuboid main body (center main body that form 110), the 10wipe compartment 135 being adapted to receive the pack of wet wipes into a wipe receiving space 140 defined between the wipe compartment and the side face of the cuboid main body, the wipe compartment 135 including an insertion slot (opening slot portion of 140) adapted to allow the pack of wet wipes into the wipe receiving space 140; a cover flap 130 attached to the cuboid main housing and extending to cover the insertion slot (opening slot portion of 140); and an pocket 150 capable of holding auto injector located on the second face of the lunch bag 100 and adapted to receive an auto injector, wherein the auto injector pocket 150 comprises a receiving space (inner space), an opening (sealable opening), and a closure mechanism (see paragraph [0057]) (see figures 1A-2B of Breyburg).
Breyburg discloses the claimed invention as discussed above with the exception of the following claimed limitation that is taught by Adams:
a wipe access opening 130/132 through the wipe compartment 110/112, the wipe access opening 130/132 being large enough to enable access to the wet wipes, but small enough to prevent the wet wipes from falling out of the wipe receiving space (see figures 2 and 3 of Adams).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the bag of Breyburg with a wipe access opening as taught by Adams in order to provide a quick passage for wipes when using the bag (see figures 2 and 3 of Adams).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the PTO-892 which includes prior art that teaches and suggest most of the claimed and disclosed structural limitation of the invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNESTO A GRANO whose telephone number is (571)270-3927. The examiner can normally be reached M-F 7:00-3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNESTO A GRANO/           Primary Examiner, Art Unit 3735